Mollison, Judge:
Counsel for the parties, have submitted the above-entitled appeals for reappraisement upon a stipulation on the basis of which I find that export value, as defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved, and that such value, in each instance, was the invoice unit values, packed, less ocean freight and insurance or any other charges as are noted by the appraiser on the invoices as nondutiable.
Judgment will issue accordingly.